                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                        Case No.   2:20-CR-0096-RMP-2
                                                                  CRIMINAL MINUTES
                                      Plaintiff,                  DATE:     JUNE 3, 2021
        -vs-
                                                                  LOCATION: SPOKANE
 BRANDY ELICE LORENTZEN,
                                      Defendant.                  SENTENCING HEARING


                                       Hon. Rosanna Malouf Peterson
          Penny Lamb                                    LC1                              Crystal Hicks
      Courtroom Deputy                               Law Clerk                          Court Reporter
                   David M. Herzog                                           Jeffry K. Finer
                Government Counsel                                          Defense Counsel
 United States Probation Officer:       Cassie Lerch (via telephone)

       [ X ] Open Court                      [ ] Chambers                           [ X ] Telecon

Defendant present not in custody of United States Marshal with appointed counsel.

Mr. Finer produced a letter from Treatment Solutions prior to the hearing and the Court provided a copy to Mr.
Herzog. Mr. Herzog read the letter and had no objection to the letter.

Court confirmed with counsel that they had no objections to the PSR. Court also confirmed with Defendant that
she has reviewed the final PSR, the Addendum, and the Sentencing Memorandums filed by counsel. Mr. Finer
advised that his client did not review the last citations that he added to his Sentencing Memorandum yesterday,
but the entire substance has been laid out.

Mr. Finer addressed the Court and gave his recommendation for sentencing. He asked that Defendant be allowed
to self-report and requested 36 months imprisonment so Defendant could participate in RDAP. The Court queried
Mr. Finer about whether Defendant has the means to self-report to the facility and what the criteria for RDAP is.
Mr. Finer indicated Defendant had the means to self-report. The Court took a ten-minute recess to look into the
issues related to RDAP.

Recess: 10:19 a.m. – 10:29 a.m.

Discussion between the Court and counsel regarding RDAP; it is possible to do a shorter sentence and still be able
to participate in RDAP. With respect to self-reporting, in order to get any special credit, Defendant would need to
self-report to the facility rather than to the Marshals.

Mr. Herzog briefly addressed the Court and had nothing more to add.

Defendant addressed the Court. Colloquy between the Court and Defendant.

The Court ordered the following:


 CONVENED: 10:02 A.M.          ADJOURNED:          10:52 A.M.    TIME:   0:40 HR.      CALENDARED        [ N/A ]
United States –vs- Brandy Elice Lorentzen                                              June 3, 2021
2:20-CR-0096-RMP-2                                                                     Page 2
Sentencing Hearing

Imprisonment:            30 Months
Supervised Release:       4 Years with standard conditions plus special conditions:
                            • Substance abuse evaluation and treatment/counseling, if recommended
                            • Mental health evaluation and treatment/counseling, if recommended
                            • Abstain from controlled substances, including marijuana; Probation Officer is
                                authorized to order up to 6 UAs
                            • Do not enter any establishment whose primary item of sale is alcohol; abstain
                                from alcohol; Probation Officer authorized to order up to 6 UAs and/or BAs
                            • Search of person, vehicle and residence
Fine:                    Waived
Special Assessment:      $100 – Inmate Financial Responsibility Program

The Court ordered that Defendant may self-report to the BOP facility.
Appeal rights given/waived by Plea Agreement including Defendant's right to file a post-conviction 2255 motion
except one based upon ineffective assistance of counsel. Mr. Herzog objected to the Court giving appeal rights.
The Court took note of Mr. Herzog’s objection to the appeal rights. Court GRANTS Government's oral motion to
dismiss Counts 2, 4, and 5 of the Indictment with prejudice.
